Citation Nr: 1644535	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder condition, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to March 1980 and from October 1982 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2010 the Veteran testified before an RO Decision Review Officer (DRO).  In May 2014 the case was remanded to accommodate the Veteran's request for a Board hearing.  In March 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The Board notes that, regardless of the determination reached by the RO in its September 2008 rating decision and subsequent statements of the case with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a sleep disorder and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied the Veteran's claims for service connection for a sleep disorder and a left shoulder condition; the Veteran did not appeal that decision and it is final.

2.  In a February 2004 decision, the RO again denied the Veteran's claim for service connection for a left shoulder condition; the Veteran did not appeal that decision and it is final.

3.  Some of the evidence received since the February 1996 final denial is new and relates to unestablished facts necessary to substantiate the claim for service connection for a sleep disorder.

4.  Some of the evidence received since the February 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder condition.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a sleep disorder and a left shoulder condition were initially denied by the RO in a February 1996 rating decision.  The Veteran did not appeal the decisions on these issues, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In August 2003, the Veteran submitted another claim for entitlement to service connection for a left shoulder condition, and the RO denied this claim in a February 2004 rating decision.  The Veteran was notified of the rating decision and his appellate rights, and he did not appeal or submit any evidence within one year of notice.  Therefore, the February 2004 rating decision is also final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1996 rating decision consisted solely of the Veteran's service treatment records.  Under the law in existence at that time, the claims were denied as not "well-grounded" because there was no permanent or chronic disability shown in the Veteran's service treatment records or demonstrated by evidence following service.  38 U.S.C.A. § 5107(a) (1995).

With regard to the claim for service connection for a sleep disorder, evidence added to the record since the February 1996 rating decision denying service connection for a sleep disorder consists of post-service private and VA medical treatment records, VA examinations, a statement from the Veteran's former wife, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material as it relates to unestablished facts necessary to substantiate the claim, namely the onset and diagnosis of a sleep disorder.  Specifically, a lay statement submitted by the Veteran's former wife in August 2010 asserts that the Veteran experienced symptoms of snoring and waking up during the night from snoring while he was in service, and a report from a private sleep center dated March 2008 diagnosed the Veteran with obstructive sleep apnea.  Accordingly, the claim for service connection for a sleep disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Concerning the claim for service connection for a left shoulder condition, the evidence considered at the time of the February 2004 rating decision denying service connection for a left shoulder disability consisted of the Veteran's service treatment records, post-service VA medical records, and a VA examination.  The February 2004 decision denied the Veteran's claim for service connection because his service treatment records did not show treatment for a left shoulder condition during service and because post-service treatment records failed to show treatment for a left shoulder condition.

Evidence added to the record since the February 2004 rating decision consists of post-service private and VA medical treatment records, VA examinations, a statement from the Veteran's former wife, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claim, namely, the onset and diagnosis of a left shoulder condition.  The Veteran has submitted additional lay statements regarding his treatment for continuous left shoulder symptoms and has provided a treatment record from a private provider showing a diagnosis of left rotator cuff syndrome, impingement bursitis which was not previously of record.

Accordingly, the claim for service connection for a left shoulder condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sleep disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a left shoulder condition is reopened.


REMAND

Although the Board regrets the additional delay, it finds that a remand is needed prior to adjudication of the Veteran's claims for service connection.

The Veteran asserts he is entitled to service connection for a sleep disorder as either directly related to service or as secondary to his service-connected PTSD.  He underwent a VA sleep apnea examination in August 2013.  The examiner noted the Veteran was diagnosed with sleep apnea in 2008 and that the Veteran's 1995 separation examination notes he complained of frequently experiencing trouble sleeping.  The examiner also noted that the Veteran's former wife submitted a statement in which she reported that during their marriage, from 1987 to 1998, she observed the Veteran snoring and experiencing difficulty sleeping.  The examiner noted that the Veteran has PTSD and sleeping problems related to PTSD including difficulty falling and staying asleep.  The examiner determined it was less likely than not that the Veteran's sleep apnea had its onset during service because he separated from service in 1995 and was not diagnosed with sleep apnea until 2008.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It appears that the examiner did not consider the Veteran's reports that he began experiencing sleep apnea in service, or the statement of the Veteran's former wife regarding his sleep difficulties in rendering this opinion.  Moreover, the examiner did not address whether the Veteran's sleep apnea was either caused by or aggravated by his service-connected PTSD.  Thus, the Board finds that a remand is required to obtain a nexus opinion as to the Veteran's claim for service connection for a sleep disorder.

The Veteran also seeks service connection for a left shoulder condition.  He underwent a VA examination in September 2013.  The examiner noted that the Veteran's service treatment records reflected the Veteran reported injuring his shoulder in 1985 and that he sought treatment for left shoulder pain in 1994.  The examiner determined that it was less likely than not that the Veteran's current left shoulder condition is due to a continuation of his complaints of left shoulder pain in service.  The examiner noted that the Veteran experienced left shoulder pain that he felt were secondary to injuries he sustained secondary to a fall in 1985.  The examiner noted that the fall was not documented, but that he presumed that the resulting injury the Veteran sustained was a shoulder contusion which is "self-limiting."  The examiner also observed that, in February 1994 the Veteran again sustained a left shoulder contusion, and the examiner stated that a complaint in April 1994 "may have been an aggravation, but no diagnosis was given."  The examiner noted that contusions are "self-limiting" diagnoses that "usually resolve after 6-8 weeks."  The examiner stated that the most likely diagnosis was impingement and noted that it may be caused by a variety of etiologies.  However, the examiner did not address the Veteran's contentions that he has experienced left shoulder pain since his time in service.  In addition, the examiner did not address whether or not the Veteran's left shoulder disability is due to or associated with his service-connected fibromyalgia as requested by the RO in its August 2013 examination request.  Moreover, at his Board hearing in March 2016, the Veteran indicated he had been diagnosed with degenerative joint disease in his left shoulder.  Thus, the Board finds that a remand is necessary to obtain a VA examination to determine the nature of the Veteran's left shoulder condition and to obtain a nexus opinion regarding the etiology of any currently diagnosed left shoulder disability.

As this matter is being remanded for the reasons set forth above, any additional VA treatment records should also be obtained and associated with the claims file.  The Veteran should also be provided with an opportunity to submit any additional private medical records addressing the current nature and severity of his symptoms.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his sleep apnea and left shoulder disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, send the claims file to a VA examiner who has not yet reviewed the claims file for an addendum opinion regarding the Veteran's claimed sleep disorder.  If a new examination is deemed necessary, one should be scheduled.  The examiner must be given access to review the Veteran's complete file, including electronic records, prior to furnishing an opinion.  The examiner should note on the examination report whether such a review occurred.

The examiner should provide opinions as to the following:

a) Please identify all sleep disorders present.

b) Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently-diagnosed sleep disorders, to include obstructive sleep apnea and insomnia, were incurred in or due to active service.  Please explain why or why not, specifically addressing the symptoms the Veteran and his former wife reported he experienced while in service, including snoring and waking up during the night due to difficulty breathing.

c) If the Veteran's sleep disorders are not related to service, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his sleep disorders have been caused by his service-connected PTSD.  Please explain why or why not.

d) If the Veteran's sleep disorders are not caused by PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep disorders have been permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by his PTSD.  Please explain why or why not.

e) If the examiner finds that the Veteran's sleep disorders have been permanently worsened beyond normal progression (aggravated) by PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of sleep disorder that is attributed to PTSD.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiners cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiners are reminded to consider the Veteran's lay statements regarding his disabilities.

4.  After the above development has been completed, schedule the Veteran for a VA shoulder examination, with an examiner who has not yet evaluated the Veteran.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies and should clearly list all current disabilities of the shoulder diagnosed on examination.

The examiner should provide opinions as to the following:

a) As to any diagnosed left shoulder disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the shoulder disability is related to service, to include the Veteran's in-service treatment for reports of injuries to his left shoulder in a 1985 repelling accident, and injuries due to a hard parachute landing in August 1990.

b) If the Veteran's left shoulder disability is not related to service, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his left shoulder disability is related to his service-connected fibromyalgia.  Please explain why or why not.

c) If the Veteran's left shoulder disability is not related to fibromyalgia, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by his fibromyalgia.  Please explain why or why not.

d) If the examiner finds that the Veteran's left shoulder disability has been permanently worsened beyond normal progression (aggravated) by fibromyalgia, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of left shoulder disability that is attributed to fibromyalgia.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiners cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiners are reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







